Citation Nr: 0419884	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1977 to May 
1979.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating action by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded this case in October 1999 and in November 2003. 


REMAND

In an October 2002 statement, the veteran reported that he 
has been receiving VA treatment at a VA mental health clinic 
(Leestown Division) from September 1997 to the present.  It 
does not appear that these records are included in the claims 
file.  VA has constructive knowledge of documents generated 
by VA medical facilities even if the said records are not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In a precedent opinion, the VA 
General Counsel held that when a decision is entered on or 
after July 21, 1992, a failure to consider records which were 
in VA's possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  Appropriate action to 
ensure that all pertinent VA medical records are obtained is 
therefore necessary. 

Further, during the course of the appeal the Veterans Claims 
Assistance Act of 2000 was enacted and regulations were 
promulgated in connection with that legislation.  In that 
regard, the provisions of 38 C.F.R. § 3.159(c)(4) (2003) 
require a VA examination and medical opinion unless the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  The record 
shows that the RO has scheduled the veteran for VA 
examinations in the past, but he has failed to report.  
Nevertheless, the veteran claims that he is still receiving 
mental health treatment by VA.  In view of the need to obtain 
those mental health treatment records, the Board believes it 
appropriate to afford the veteran another opportunity to 
undergo VA psychiatric examination.  The Board stresses to 
the veteran, however, that "The duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  His cooperation in reporting for an examination is 
necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA mental 
health treatment records from September 
1997 to the present, to include all 
records from the VA Medical Center mental 
health clinic, Leestown Division, as 
reported by the veteran in an October 
2002 VA Form  21-4138. 

2.  The veteran should then be scheduled 
for a VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should clearly 
report the nature of all chronic acquired 
psychiatric disorders found to be 
present.  After reviewing the claims file 
(to include service medical records) and 
examining the veteran, the examiner 
should offer an opinion as to whether any 
current acquired psychiatric disability 
was at least as likely as not manifested 
during the veteran's service.  A detailed 
rationale for all opinions expressed 
should be furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If not, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

